Title: To Thomas Jefferson from Mrs. Drummond, 12 March 1771
From: Drummond, Mrs.
To: Jefferson, Thomas


                    
                        Wmsburgh. March 12th. [1771]
                    
                    I am sorry to say, by this Man, who is come down so late that all the valluable fruite, and flower roots, cannot be medled with, and I can procure nothing [w]orthy of the Acceptance of my Amiable freind, except four Apricot Trees, one Medler […] and some pumgranuts. I am promis’t but every thing, of the flower roots in Octbr. all freinds that I’ve applied too, declairing the roots now, wou’d perish if dug Up, and spoil those, they were taken from. I was vext, and tho’t my Self like the Hair, with many friends, but the fall wil’ determine. I hope You’ve not only reciv’d some hunderds, of Grafts, by Mr. Coles, of the choicest Englis fruite Green Spring afforded, but that you have grafted them too. He promist to take perticuler care of them, and You Sr. may depend their all, from the best English Trees. Mr. Wilkinson, cut, and label’d them him Self, as I told him they were for You. With these few things you wil’ recive, two Bundls of Grafts, from Majr. Taliaferro. I sent to aske the favour, of a few grafted Trees and loe—the Majr. sent Grafts.—But hang this long preamble, about nothing. Let me recolect Your discription, which bars all the Romantic, Poetical, ones I ever read. Poor Coles, falls flat on the Ground behind it. No pen but Yrs., cou’d, (surely so butiful discribe) espeshally, those few lines, in the Miltonic Stile. Thou wonderful Young Man, so piously entertaining, thro out that, exalted Letter. Indeed I shal’ think, Spirits of an higher order, inhabits Yr. Aerey Mountains,—or rather Mountain, which I may contemplate, but never can aspire  too. Oh! this dirty pudle, but all places in this World wil’ soon be alike to Me, so many warnings, and so many dificultys. (Old Age,—Old Maid-Servant Old Horse, and Old Chair. Such a retinue of Momentos.—No! it never wil’ be,—because, for all the Above reasons,—it cannot be.—I wil just mention,—what needs no explanation, in Yr. Letter, and Say, persever thou, good Young Man, persevere.—She has good Sence, and good Nature, and I hope wil not refuse (the Blessing shal’ I say) why not as I think it,—of Yr. hand, if her Hearts, not ingagd allready. I’ve only now to tel’ you, how happy I shu’d think my Self, if you woud throw away, a few leasure hours, in talking to Me. As to a corispondance, how insipid, frome Me to You. Oh! fie upon it, belive me this, shal, as it is the first, be the last.—Now be sincear, and say thank Ye.—And belive me, that I most sincearly wish You, the full completion, of all Yr. wishes, both as to the Lady and every thing else—
                    
                        A wit’s a feather, and a cheifs a rod:
                        An Honest Mans, the Noblest work of God.
                    
                    So says Pope, and so thinks, of Jefferson, his friend & humb. Servt.,
                    
                        S. Drummond
                    
                